                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  4:13CR3015

        vs.
                                                      MEMORANDUM AND ORDER
MATTHEW DAVID FELL,

                      Defendant.


        Mr. Fell has filed a variety of documents essentially claiming he is entitled to 25
million dollars because he has been held by the Bureau of Prisons in excess of his sentence.
First, this is a criminal case and Mr. Fell cannot commence a civil action against the United
States in this criminal case. Second, if Mr. Fell wishes to challenge the Bureau of Prisons’
continued detention of him, he should file a motion under 28 U.S.C. § 2255. In that regard,
I think it highly unlikely that Mr. Fell’s argument about being held too long is valid because
he bases his argument on the original judgment and not a subsequent judgment regarding
a revocation of his supervised release. Furthermore, if Mr. Fell has been civilly committed
to the Bureau of Prisons, he may file a motion under 28 U.S.C. § 2241 in the district where
he is confined. Finally, the last document, Filing no. 114, was faxed to the Court in express
violation of my previous order, Filing no. 112. Having carefully examined Mr. Fell’s
motions,

       IT IS ORDERED that Filing nos. 113 and 114 are denied.

       Dated this 8th day of April, 2020.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
